Agriculture as a strategic sector in the context of food security (short presentation)
The next item is the report by Mrs Sârbu, on behalf of the Committee on Agriculture and Rural Development, on the recognition of agriculture as a strategic sector in the context of food security.
Mr President, it is an honour for me to present my report to you, which deals with the strategic importance of agriculture in ensuring the European Union's food security. Agriculture is a neglected topic in the discussions about the European Union's strategy and future. This report will show that Europe has not achieved food security, that farmers and whole rural areas are in danger of disappearing, and that new challenges, such as climate change, are likely to destabilise already dwindling food stocks, not only in Europe, but also worldwide.
Against a background where food production needs to increase by a minimum of 70% by 2050 in order to meet the world population's food demands, food security must be the topic at the heart of the debates conducted at both global and European level. The European Union must respond robustly to these challenges and this report is our attempt to propose today a number of specific courses of action.
First of all, we need a strong common agricultural policy aimed at guaranteeing food security for as many EU citizens as possible and also at helping ensure global food security in the context of limited resources and the impact from climate change. We cannot talk about food security if we do not tackle two crucial issues, specifically: market and price volatility and dwindling global food stocks.
On the subject of price volatility, I have called on the Commission, as part of the new CAP, to enhance the role of market intervention instruments and adopt more consistent measures for restricting speculation on agricultural markets. Global food stocks are much more restricted nowadays than in the past. According to estimates, they can cover the world's food requirements for just a month and a half. This is why I thought that the creation of a global food stock system would be beneficial, comprising both emergency stocks to reduce hunger and stocks to be used to regulate prices on agricultural markets, which comes under the international aegis and is supported by the expertise of existing institutions such as the UN or FAO. I believe that the European Union must initiate this action, which is why I have asked the Commission to take on this role.
Another important issue touched on in this report is the situation of young farmers. If we are reflecting on the future of European agriculture, we must focus more attention on young farmers. Just 7% of farmers across Europe are under the age of 35. This is why I have asked the Commission for measures to be provided to encourage them.
On the other hand, I have stressed the need to preserve European agriculture's diversity. In this regard, I mentioned that traditional agricultural practices, family farming, small-scale farms and organic farming can make a valuable contribution to food security. I also called for the development of EU-level programmes to support these forms of agriculture. However, we must not forget that poverty and hunger persist in the European Union and that millions of Europeans have requested food aid from the EU this winter. Consequently, in the current economic crisis, it is of paramount importance to use EU funding to maintain the EU's 'Food Aid for the Most Deprived Persons' programme.
Finally, I would like to thank the shadow rapporteurs and my other colleagues from the Committee on Agriculture and Rural Development for their good cooperation and the contributions they made to the drafting of this report, as well as the Secretariat of the Committee on Agriculture and Rural Development. I hope that tomorrow, we will adopt together a report which meets European citizens' expectations.
Mr President, I would like to thank Mrs Sârbu, our rapporteur, for the excellent work she has done on this report and for her cooperation with all the shadows. This follows work which I carried out in the previous mandate on the role of the common agricultural policy and global food security.
I regret that we are debating this report just before midnight. Perhaps it will be at a minute to midnight that Europe and the world wake up to the realities of how insecure we are when it comes to food production.
This report is extremely welcome in our overall debate on this issue and in the context of our debate on reform of the common agricultural policy.
I had some concerns, but I think they are reflected in the final text. The idea that one form of production system is better than another - that organic, small, local is better - is not a good argument. We need all production systems to contribute to our food security. We do need to address market volatility and speculation and I do not think we have all the answers yet.
The single key problem with agriculture is low incomes for farmers. Young farmers will not work for nothing, and we have to address the low income problem if we want security of food supply.
(SK) Mr President, due to constant population growth, we are obliged to adopt a more intensive approach to the issue of food security, and access to an adequate, healthy and nutritious diet.
In order to ensure food security, it is essential to increase transparency and fairness in the actual food chain, so that we can secure a fair return for farmers, with profits and price controls, and a viable agricultural sector.
In my opinion, it is extremely important to apply a resolute policy on rural development, by means of which we can maintain the viability of rural Europe and boost the competitiveness of agriculture, support innovation and, ultimately, employment as well.
Agriculture is enormously important, particularly in disadvantaged areas, and it is therefore necessary to adopt stimulus measures to support agriculture in rural areas, attract more young people into agriculture, and help to reduce regional differences and secure sustainable development.
(PT) Mr President, I would like to offer my sincerest congratulations to my colleague, Mrs Sârbu, on the excellent job done on the report. I strongly recommend that the Commission take it into consideration, particularly in those aspects in which the complex dimension of agricultural issues - which extend well beyond the narrow boundaries of agriculture itself - requires the involvement of other areas, such as competition on the internal market and financial regulation, and merits attention on stages outside the EU, such as the G20 or the World Trade Organisation (WTO).
The crucial determining issues for agriculture, for farmers, and for supplying sufficient good quality food to the people of Europe and the rest of the world, can only be tackled in reality if they are considered from all angles. The ambitious objectives of common agricultural policy reform can only be achieved if the reforms extend beyond the narrow boundaries of agriculture and if the objectives are also taken into account in the action required in other policy areas and in other global bodies.
This report makes this patently clear and I take my hat off to it for doing so.
(PL) Mr President, I, too, would like to congratulate Mrs Sârbu for an excellent report, which I consider to be one of the most important in this parliamentary term.
There are increasing numbers of people in the world, while the amount of arable land available is falling. Food is becoming, to an ever greater degree, a strategic product. While crude oil can be replaced by solar or nuclear energy, there is nothing which can replace the food our planet produces. In the European Union, we sometimes behave as if we were continually struggling with the problem of overproduction of food. The entire agricultural policy of the European Union in recent years has been based on ways of limiting and reducing agricultural production. We can already see on the horizon, today, that the time is coming when there will be a shortage of food. It is very good that this signal, in the form of the Sârbu report, has come from Parliament, saying that the situation has changed and that the European Union's agricultural policy has to change, too. We must respect agriculture - it is the guarantee of our food security.
(DE) Mr President, it is the case in politics as it is in daily life: we do not fully appreciate what we have. Thus, it also clearly seems to be the case that we in the European Union have an excess of food, and there is, of course, always plenty to buy. If we compensate for animal feed exports, we have in the European Union a self-sufficiency rate of 88%. That means that, in the European Union, we, too, must endeavour to ensure that we maintain this self-sufficiency rate in terms of agricultural products and foodstuffs.
I am therefore very grateful to the rapporteur, Mrs Sârbu, for bringing this problem into the spotlight once again. In the European Union, we also need a common agricultural policy that can supply our citizens with sufficient food. In view of the increasing global population, the effects of climate change and increasing energy prices, it is clear that farmers in Europe will not be able to manage this alone in future. For this, we also need strategic coordination on a global scale.
(HU) Mr President, security of food supply in the EU will be one of the most serious challenges facing security policy in the coming decades. Herein lies the key asset of the Sârbu Report, which highlights the fact that in one or two decades, food and fresh water will be strategic products just as oil and natural gas are today. The timing of the report is particularly fortuitous because discussions are currently under way about the future of the common agricultural policy, the post-2014 budget is being planned, and many are keen on curtailing the budget of the common agricultural policy. It is very important that this common agricultural policy has adequate resources in the future, and to guarantee that it does, the finance ministers and decision makers must be convinced that the agricultural economy in the European Union produces not only food but also public goods, including public environmental goods, which we would not be able to guarantee or produce without agriculture.
(HU) Mr President, speaking of the food security issue, I am bothered by the fact that the report is treating EU countries as a single integrated unit. The situation in new Member States is entirely different from that in older ones. For instance, let me ask one question with regard to Hungary: how is it possible that we are talking about childhood starvation in a country with exceptional agricultural resources? Children and adults alike are starving in the centre of the European Union. My other question: how is it possible that our agriculture has taken such a dysfunctional turn that we are producing raw agricultural products on vast areas on an industrial scale, primarily in some - forgive me for the expression - colonial way, only to have them processed abroad, where the profits are made, and then returned to Hungary, where they are sold at high prices? Something is fundamentally wrong here.
(GA) Mr President, like other speakers I want to congratulate the rapporteur, Mrs Sârbu, for her good work on this subject.
In four minutes, Mrs Sârbu covered a multitude of issues. I am not going to go over all the things she mentioned, but I would like to reiterate two points. First, there is a need for a well-funded CAP. I hope this Parliament will play a key role in ensuring that the CAP is not demeaned or diminished in any way. Second, we need to ensure that young people are encouraged to go into farming as a livelihood.
Furthermore, we have a policy of encouraging the growth of energy crops on good agricultural land. In view of the fact that we may be facing a food shortage worldwide, with a population increasing at a rate of 80 million per year, should we reassess that policy? Are we robbing Peter to pay Paul, or perhaps robbing Paul and Peter and finishing up with nothing? That is the question I would like to ask.
(HU) Mr President, ladies and gentlemen, it is clear from the report that things in agriculture cannot continue as they are, either. We, or rather, large enterprises, cannot continue to transport agricultural products from one end of the world to another. Of course, we can carry on without any compelling logic. apples, peppers, tomatoes and meat products are transported into Europe, including into Hungary - but mostly not from Spain or from the Netherlands, but from China and from Brazil. We could certainly continue on this path, but the products must be loaded onto transportation equipment such as ships, on which they travel for weeks or months. These products must be kept fresh with various preservatives that are toxic when consumed in large quantities. Now, people buy these products in large commercial chains and then wonder where all these diseases, cancers and tumours come from. It is, of course, obvious that they are caused by food colourings and artificial additives. I must add that instead of supporting multinational corporations, we must support smallholders so that they can be Europe's lifesavers in a developing food crisis.
(PT) Mr President, the recognition of agriculture as a strategic sector in the context of food security that this report speaks of is inseparable from the recognition and promotion of the concept of food sovereignty. The greater the food dependency and food insecurity of a country, the more difficult it is to guarantee a sufficient supply of food to its population, in terms of both quantity and quality.
Food sovereignty is the best insurance against food product price volatility, an issue that has dramatically re-emerged on the order of business. This volatility has its origins fundamentally in the financial speculation carried out on food products, an area on which the speculators, investment funds, hedge funds, pension funds and large banking institutions have focused so much of their attention that the other speculative bubbles have either dried up or burst.
The only way to stop this speculation is to do away with the instruments that make it viable, namely, certain financial products such as over-the-counter derivatives.
Sadly, the measures that the European Union has adopted in this area are far from being capable of putting the brakes on this sinister wave of speculation and its inhumane consequences - as is acknowledged in a recent United Nations report authored by the Special Rapporteur on the right to food.
Mr President, we are discussing the poorest of the poor - the European Roma - and, together with the new Hungarian Presidency, we are all addressing the European Roma strategy.
Among inter-sectoral issues that concern the poorest of the poor, agriculture is very rarely addressed, notably because no land is owned by the poorest of the poor in Europe. So we are talking not just about food security but about having food on the table. As one of my colleagues has already said, this is an essential question for the EU today. I believe that the agricultural sector - and the Commission's work on these documents - has to be in line with all the EU micro-regional development projects which are concerned with fighting poverty and securing food on the table for future generations.
Member of the Commission. - Mr President, the Commission very much welcomes this timely report, as food prices are rising sharply, mainly due to erratic weather conditions and natural disasters, but also to increases in energy prices that impact on the cost of food.
Therefore, I want to thank the rapporteur, Mrs Sârbu, and the members of the Committee on Agriculture and Rural Development for their efforts.
Food security is fundamental for the almost one billion people around the world that still suffer from hunger, but it is also important for vulnerable populations across Europe. For them, the common agricultural policy makes a real difference. The - sometimes criticised - CAP has managed to provide EU citizens with food at affordable prices and has ensured food security in Europe. This must continue. Food security is identified as a central issue in the communication on the common agricultural policy towards 2020 that was adopted on 18 November by the Commission.
The report that Mrs Sârbu has put in front of us underlines the issue of excessive price volatility, which is closely linked to food security because of the impact it has both on farmers and on consumers.
The Commission fully agrees that there is a need to tackle excessive price volatility. We must collectively look for better regulation, supervision and transparency to address market issues, and this requires not only better financial regulations but also substantially improved transparency on the market.
The report recommends the creation of a global food system. Not an easy subject. We have had experiences in the past of commodity boards. They have proved not to be successful and therefore, this topic undoubtedly requires more detailed debate. It also requires analysis of the experience we have gained, for example, from the EUR 1 billion Food Facility adopted by the Commission in 2008, and also from the work that the Commission undertakes closely with the FAO and the World Food Programme to ensure that bumper stocks are pre-positioned in order to soften the blow of rising food prices.
All these efforts can be developed when the G20 looks closely into the food stocks issue, and you can be assured that the European Commission will be an active participant in the related deliberations in the coming weeks.
The report has made a call, echoed by many of you here this evening, for a strong agricultural and rural development policy in Europe, capable of ensuring food security for all, with the support of research and innovation to face the challenges of producing more with the fewer resources we have and will have.
The Commission fully agrees with this. There is no more relevant instrument to fulfil these objectives than a strong common agricultural policy able to guarantee the economic and environmental competitiveness of agriculture and - as some of you said - able to bring young people into the agricultural sector of Europe.
The debate is closed.
The vote will take place on Tuesday, 18 January 2011.
Written statements (Rule 149)
Food security is a political priority at both European and world level. The globalisation of the food chain means that new challenges - and sometimes risks to health and consumer interests - are constantly emerging.
One of the main challenges that the European Union will have to face up to is developing agricultural and food reforms in order to satisfy the needs of the global population. According to recent figures, the world's population is steadily increasing, and it is thought that it will increase by around 40% by 2050, creating an increase in demand for food which is expected to double current requirements.
To tackle the rising growth in world demand for agricultural products and foodstuffs, the Member States and the Union will need to ensure the security of food supply. To attain this objective, the EU will have to guarantee the security of food products bearing in mind their specific characteristics and, at the same time, ensuring the proper functioning of the internal market.
Lastly, I should like to ask the Commission to look at all possible measures to improve training for young people at work and to create job opportunities for graduates in the field of food security, with the principal objective of contributing to employment in the agriculture sector.
It is quite right to emphasise the importance of food security for the inhabitants of the EU, as it is their basic human right. The EU must therefore strive to ensure that healthy and nutritious foods are financially and physically accessible to all EU citizens, enabling them to lead an active and healthy life. We must strictly monitor compliance with the highest standards for food and agricultural production, for the safety and quality of foods, and also for their environmental sustainability. Nevertheless, in these circumstances, it is also necessary to point out the strict need for similar quality and safety standards in relation to foods imported from third countries, in order to protect the competitiveness of European farmers. I would also like to support the measures, which will motivate farmers to improve energy efficiency, as energy costs are a key factor in the profitability of farming activities. In my opinion, the most important aspect of the whole report is the emphatic appeal to the Commission to secure, in the public interest and in cooperation with Member States, public access to information on the results of food security monitoring, particularly through the rapid communication of this information between Member States. We simply cannot allow another failure like the selling of meat containing traces of dioxin, as is now happening in Germany, when other Member States were given insufficient and late information as to the situation that arose.
in writing. - As we begin to consider what the final make-up will be of the CAP post-2013, the themes of food security, food shortages and sustainability are coming ever more to the fore. This is something that almost everyone in this House, and everyone who will be involved in drawing up the bill, will recognise. The biofuel boom several years ago, coupled with the global food crisis in 2009, has shown us how scarce a resource food is beginning to become. As such, our vision must be narrowed: the sustainability of food and the needs of those who do not have automatic access to food must be put first; farming practices and innovations should be geared towards more food, and the correct crops; and, as we draft the new CAP bill, we should finally ensure that the new CAP will work towards a carbon-free Europe, and one which does not exacerbate the current carbon problem.
We consider security of food supply to be one of the basic human rights. In today's world, there are 900 million people suffering from constant hunger due to poverty. The world's population is set to exceed 9 billion by 2050, and global food production will have to increase by up to 70%. Agriculture must, on the one hand, boost output, and, on the other, cope with high energy costs, an ever diminishing area of non-polluted land and the consequences of climate change. We must address the instability and fluctuating prices caused by speculation on the commodity markets and declining food stocks. The future security of supply of basic foods requires a strong common agricultural policy (CAP). The CAP must improve food security by boosting productivity and supporting both environmentally sustainable food production and traditional agriculture, small farmers, organic farms, and the local and regional distribution of foods. These agricultural models contribute to food security, as they employ methods and procedures proven for generations in individual regions of the EU. Agriculture is the most strategic EU policy, the success of which will help to ensure the survival of Europe's population in a time of food crisis. In order for the CAP to be capable of combating the effects of climate change, maintaining food prices at an acceptable level and increasing the supply of healthy foods, it is essential for its budget to be preserved at least at the existing level.
in writing. - (LV) European agriculture is one of the Union's strategically most important sectors, as it provides more than 500 million people with their food supply. So that European agricultural policy may carry out its most important task, namely, to provide Europe's population with healthy and good quality food at reasonable prices, while ensuring an adequate income for farmers, it must be competitive in the global market and there must be a guarantee of fair competition in Europe's internal market. Hence, what we must achieve with CAP reform is a level playing field for all Europe's farmers. EU Member States have not encountered food security problems. Nevertheless, such risks will exist in the future, and we have to react accordingly, before that occurs. We must take into account that farmers are already having to work for minimal incomes or even at a loss, and this has an adverse effect on their ability to maintain production. It is also a fact that natural disasters affect food prices in the shops and hence, how available food is to people. We must acknowledge the strategic importance of agriculture in the European Union and do all we can to ensure that in the future, the people of Europe will not have to experience food shortages as a result of the failure of EU politicians and governments to have spotted the risks in time and to avert them. The recognition of agriculture as a strategically important sector for food security is an important step towards avoiding food security issues in the future.
The own-initiative report recognises the fact that agriculture is of strategic importance in the context of global food security. A glance into the future shows how urgent the need for action is. By 2050, experts estimate that global demand for food will double. Agriculture must be in a position to be able to meet the enormous needs of the growing population for safe and adequate food. At the same time, the obstacles resulting from the limitation of natural resources, high energy prices and climate change need to be dealt with. I supported the report, which clearly demonstrates that food security is a central concern in the European Union, too, and requires coordination of the individual policy areas. Only if the areas of agricultural policy, development policy, trade policy, financial policy and energy policy, as well as research, work together can improvements be achieved. Securing the incomes of farmers and an adequate supply of good quality food must therefore be key goals of the common agricultural policy. The greatly fluctuating market prices in the agricultural sector are the result of crop failures, speculation and a concentration in trade, and these are significant uncertainty factors. Interventions and stockpiling are the crisis mechanisms that will put a stop to market abuse and speculative transactions. It is important that these market intervention mechanisms play a central role in the future common agricultural policy. Another important point is the recommendation for the development of a global system of food stocks and emergency reserves.
Europe needs a common agricultural policy which will guarantee the development, and not the stagnation, of European agriculture. Agricultural policy must respond to European and global challenges, particularly when we take into account the fact that, according to the United Nations Food and Agriculture Organisation, food production has to increase by at least 70% to meet the needs of a world population which, by 2050, is set to exceed 9 billion. It can be seen, then, that the common agricultural policy needs to increase food security by increasing efficiency, while at the same time promoting an environmentally sustainable food policy. I would like to point out that regulations in this area should be transparent. I appreciate initiatives which recommend the promotion of agricultural diversity and the use of traditional and ecological agriculture. In addition, it is important to ensure that young farmers have access to land and loans in order to achieve the objectives of the CAP, such as innovation, modernisation, improving competitiveness and, above all, modern agriculture.
The link between the European common agricultural policy (CAP) and global food security is an important theme that must be taken into account during the process of drafting the CAP post-2013. Indeed, the priorities of the CAP must be viewed against the backdrop not only of the aspirations of our modern-day society, but also of the constraints that will be imposed on us throughout the world in the future. According to the United Nations Food and Agriculture Organisation, food production must increase by at least 70% if it is to meet the growing needs of the world's population. Europe must take account of world food security and must increase its production with a view to limiting imports. In addition, I support the proposal to review our financial legislation in order to combat price volatility, which is caused mainly by speculation. To be effective, however, this review must be carried out simultaneously at international level. I am delighted that one of the priorities of the French Presidency of the G20 in this area is to combat food and commodity price volatility.
The increase in global demand for food, resulting from the planet's growing population, obviously has an impact on natural food resources and entails new food security regulations and precautions. The EU's priority task is to guarantee Member States the right to food security and to support developing countries in achieving a sufficient food security level. I think that it is important to promote the production and sale of local traditional foods. Numerous benefits can be derived from regional food products: lower transport costs and a lower risk of food perishing. There are many regions with significant agricultural potential which has remained untapped due to social or economic imbalances, against the background of an increasingly ageing rural population or of industrialisation. Indeed, large areas of farmland are not used efficiently. Regional authorities can play a key role in food security by supporting the agricultural capacity of the regions which have this potential. The EU is one of the global leaders in the field of research and innovation, including in the agricultural sector. A steady rise in the urban population's majority poses a new challenge: how much of a priority is the development of urban agriculture with a view to guaranteeing food security, using various models such as vertical urban agriculture?
I support the approach suggested by the resolution adopted today in this Chamber: food safety is a basic human right and it is achieved when all people, at all times, have physical and economic access to suitable, safe and nutritious food. In the European Union, around 80 million people still live below the poverty line today, and many of them are helped through food aid programmes. A proper diet is necessarily a key factor in our health, and there are still too many doubts being raised about genetically modified organisms by part of the scientific community. For this reason, I am against the text's openness to GMOs, particularly the part that provides for extending the approval process for importing genetically modified foods from third countries into the European Union. For the sake of consistency, I do not believe that we can forbid our farmers from using a technique that we then tolerate in the production of imports. However, I do support the measures to encourage young farmers, who currently represent just 7% of the total, with installation premiums, subsidised interest rates on loans and other incentives which have been implemented by Member States through their rural development budgets, safe in the knowledge that European agricultural production can maintain its current high levels of quality and safety.
I welcome the report on recognition of agriculture as a strategic sector in the context of food security. However, I also wish to express my dismay that Parliament decided to allocate so little time to debating it. This topic is particularly current at the present moment when we have realised how the food crisis can affect states' stability. One of the causes of the uprising in Tunisia has been the increase in food prices. Algeria, India and Bangladesh are also states where rising food prices have caused serious tensions. The increasing cultivation of biofuel crops, financial speculation, producers switching very rapidly to more profitable crops and, last but not least, the change in the eating habits of citizens in many states, are also new topics closely related to the subject of today's report.
I wish to make one final comment. In an index produced by a Japanese bank indicating vulnerability to food price rises, four of the forty most vulnerable countries are Member States of the European Union, with another state soon to become an EU member, and three states are the EU's immediate neighbours. This is an interesting index which must give us food for thought.
If we regard agriculture as a strategic area, then an essential precondition for ensuring the security of food supplies is for the European Union to be self-sufficient, at least in the production of basic foods and animal fodders. EU dependence on imports of agricultural products causes food price rises, and undermines the EU's direct producers in the marketing chain. According to the UN Food and Agriculture Organisation (FAO), demand for food and animal fodder could rise by 70% by 2050. It will therefore be necessary to use all available forms of agriculture, and to provide significant support for financial investment into scientific research in this area. The efficient use of traditional agricultural varieties that are characteristic to certain regions also requires greater support and public interest. For example, assessment of the environmental impact of food production and transport distances is easily understood by the consumer. Current wastage levels of up to 50% in the overall production chain, and the disproportionate growth in freight transport, are not factors compatible with ensuring the security of food supply. We cannot pretend to ensure food security and protect the environment while at the same time tolerating a dependence on products grown on another continent and imported over thousands of kilometres. Such practices create an enormous environmental footprint and, at the same time, oblige developing countries to import almost all necessary foods, making them dependent, ruining their economies, impoverishing their inhabitants and destroying their environment.